NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YOLANDA BANKS-REED, individually; et Nos. 19-17444
al.,                                      20-17085

                Plaintiffs-Appellees,           D.C. No. 4:18-cv-05755-YGR

 v.
                                                MEMORANDUM*
JOSEPH MATEU III, individually and in his
official capacity as a police officer for Bay
Area Rapid Transit police department,

                Defendant-Appellant,

and

BAY AREA RAPID TRANSIT, a municipal
corporation; et al.,

                Defendants.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                      Argued and Submitted January 13, 2022
                               Pasadena, California

Before: WALLACE and FRIEDLAND, Circuit Judges, and LASNIK,** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Judge.

      Bay Area Rapid Transit police officer Joseph Mateu III appeals from the

district court’s denial of his post-trial motion for judgment as a matter of law,

arguing that the jury’s determinations that Sahleem Tindle was attempting to

surrender and that Mateu used excessive force against him were not supported by

substantial evidence. Mateu also argues that he is entitled to qualified immunity,

that the award of damages on the § 1983 claim was grossly excessive, and that the

district court improperly excluded evidence that would have corroborated Mateu’s

perception of the facts and circumstances at the time of the shooting. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      As summarized by the district court when denying Mateu’s post-trial

motions, the following facts were established at trial:

      On the afternoon of January 3, 2018, Sgt. Mateu was on duty at the
      Bay Area Rapid Transit’s (“BART”) West Oakland Station when two
      shots rang out. Bystanders ran into the BART station and sought
      cover. Sgt. Mateu asked what had happened, to which a bystander
      responded, “they’re shooting.” Sgt. Mateu ran out of the station and
      towards the gunfire. As he ran, Sgt. Mateu radioed-in “[c]ode 33, got
      shots fired at West Oakland, shots fired.” He also shouted: “Let me
      see your hands! Let me see your hands, now! Both of you! Both of
      you! Let me see your hands!” Seconds later, Sgt. Mateu reached the
      sidewalk where Mr. Tindle and another man, Rayvell Newton, were
      on the ground, engaged in a physical struggle over a gun. As he ran to
      the scene, Sgt. Mateu had no information. He did not know which of

      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.


                                           2
      the men was responsible for the altercation or the earlier gunshots. He
      again ordered the men to show their hands. As the struggle continued,
      one man, Mr. Tindle, raised his empty left hand. At this point, Sgt.
      Mateu testified he had lost sight of the gun. Whereupon, and within
      seconds of arriving on the scene, Sgt. Mateu discharged his weapon,
      shooting Mr. Tindle in the back three times at close, point blank
      range. Mr. Tindle was taken to a hospital where he was pronounced
      dead. An autopsy identified his cause of death as multiple gunshot
      wounds.

Dist. Ct. Dkt. No. 164 at 2. Viewing the evidence in the light most favorable to

appellees and drawing all reasonable inferences in their favor, EEOC v. Go Daddy

Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009), there is substantial evidence to

support the jury’s findings that Tindle was trying to surrender in the moments

before Mateu opened fire and that Mateu’s use of deadly force in that situation was

unreasonable. In challenging the jury’s determinations, Mateu ignores evidence

and reasonable inferences that support the verdict, instead relying almost

exclusively on evidence that the jury was not compelled to accept, namely his

insistence that (a) he saw nothing that would explain or justify Tindle’s failure to

raise both hands in surrender and (b) Tindle had transferred the gun to his right

hand and was pointing it toward Newton. Through the officer’s body camera

footage, the jury saw approximately what Mateu saw during the incident: that

Tindle and Newton were struggling over a gun, that the struggle involved close

contact and appeared to occupy both of Newton’s hands and Tindle’s right hand,

and that Tindle raised his left hand. The jury, which had reason to doubt Mateu’s


                                          3
credibility given inconsistent statements he had made about the shooting over the

course of the case, chose not to credit his version of what was happening on the far

side of Tindle’s body. “[I]n entertaining a motion for judgment as a matter of law,

the court . . . may not make credibility determinations or weigh the evidence.”

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Based on

the totality of the circumstances reflected in the trial record, the jury could

reasonably conclude that Tindle was surrendering, that Mateu’s failure to

recognize that Tindle was surrendering was unreasonable, and that Mateu’s use of

deadly force was constitutionally excessive.1 Because the evidence does not

compel a conclusion contrary to the jury’s verdict, relief under Rule 50(b) is

unavailable. See Go Daddy Software, 581 F.3d at 961.




      1
          To the extent Mateu argues that, even if the jury found that Tindle was
surrendering, it would not have been objectively unreasonable for Mateu to fail to
recognize that fact, we disagree. The jury was instructed that it “must judge the
reasonableness of a particular use of force from the perspective of a reasonable
officer on the scene and not with the 20/20 vision of hindsight.” See Graham v.
Connor, 490 U.S. 386, 396 (1989) (providing that standard). The best
interpretation of the jury’s response to the special interrogatory on surrender was
that it found a reasonable officer would have perceived Tindle was surrendering.
To the extent there is ambiguity about whether the jury was answering a different
question, the district court correctly noted that the parties submitted the special
interrogatories and waived any objection to their wording.
        To be sure, the jury’s findings that Tindle was surrendering and that Mateu’s
failure to recognize that fact was objectively unreasonable are not the only
conclusions that could be drawn from the evidence. We cannot, however,
substitute our judgment for that of the unanimous jury.

                                           4
      Mateu argues that, even if there were sufficient evidence to support the

jury’s factual determinations, he is entitled to qualified immunity because there

was no clearly established law declaring his conduct unconstitutional. Where, as

here, the issue of a constitutional violation has gone to trial, the jury’s view of the

facts—which can properly be inferred from the jury’s verdict, the theories

presented at trial, and the responses to special interrogatories—governs the

analysis. See A.D. v. Cal. Highway Patrol, 712 F.3d 446, 457 (9th Cir. 2013);

Morales v. Fry, 873 F.3d 817, 824 (9th Cir. 2017). When making the legal

determination whether the violated constitutional right was clearly established, the

review of the case law “must be particularized to the facts of the case” as found by

the jury. White v. Pauly, 137 S. Ct. 548, 552 (2017) (internal quotation marks

omitted); Morales, 873 F.3d at 826. While qualified immunity “does not require a

case directly on point for a right to be clearly established, existing precedent must

have placed the statutory or constitutional question beyond debate.” White, 137 S.

Ct. at 551 (internal quotation marks omitted). “A right is clearly established if a

reasonable officer would know that his conduct was unlawful in the situation he

confronted.” Espinosa v. City & County of San Francisco, 598 F.3d 528, 532 (9th

Cir. 2010).

      Given the findings of fact at issue here, we hold that a reasonable officer in

Mateu’s position would have known that shooting a suspect who, though armed,


                                           5
was trying to surrender violates the Fourth Amendment. The law prohibiting police

officers from seizing “an unarmed, nondangerous suspect by shooting him dead” in

the absence of “probable cause to believe that the suspect poses a threat of serious

physical harm, either to the officer or to others” is clearly established. Torres v.

City of Madera, 648 F.3d 1119, 1128 (9th Cir. 2011) (quoting Tennessee v.

Garner, 471 U.S. 1, 11 (1985)). While the facts of Torres and Garner are not

precisely on point because the jury found that Tindle possessed the gun when

Mateu fired, existing case law clearly establishes that mere possession of a gun

does not justify lethal force. Curnow ex rel. Curnow v. Ridgecrest Police, 952 F.2d

321, 325 (9th Cir. 1991) (holding that a law enforcement officer “could not

reasonably have believed the use of deadly force was lawful [where the armed

suspect] did not point the gun at the officers and apparently was not facing them

when they shot him”); see also George v. Morris, 736 F.3d 829, 838 (9th Cir.

2013) (holding that “a reasonable fact-finder could conclude that the deputies’ use

of force was constitutionally excessive” if an armed suspect did not “turn[] and

point[] his gun at them, nor . . . took other actions that would have been objectively

threatening”). The jury found that Tindle was attempting to surrender, rejected

Mateu’s argument that he was compelled to shoot because Tindle was threatening

Newton, and concluded that a reasonable officer in Mateu’s position would have

perceived these facts. Based on the jury’s findings, a competent officer in Mateu’s


                                           6
position would have understood that the use of lethal force against an armed but

surrendering suspect was unconstitutional.

      Mateu’s third argument on appeal is that the district court abused its

discretion by denying his request for a new trial to remedy what he views as a

grossly excessive damage award. A new trial may be granted under Federal Rule

of Civil Procedure 59 “even though the verdict is supported by substantial

evidence, if the verdict is contrary to the clear weight of the evidence, or is based

upon evidence which is false, or to prevent, in the sound discretion of the trial

court, a miscarriage of justice.” United States v. 4.0 Acres of Land, 175 F.3d 1133,

1139 (9th Cir. 1999) (internal quotation marks omitted). “The authority to grant a

new trial . . . is confided almost entirely to the exercise of discretion on the part of

the trial court.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (per

curiam). Mateu has not shown an abuse of that discretion. There is no indication

that the $5.375 million award was driven by passion rather than by what the jury

could see on the body camera footage, the expert testimony regarding the injuries

inflicted and the body’s response thereto, appellees’ closing argument regarding

Tindle’s pain and suffering, and Mateu’s decision not to address the issue at all.

The district court found that the jury listened attentively to the evidence presented,

that their judgment as to the fair measure of pain and suffering was unanimous, and

that the court could not say “with any certainty that the pain and suffering Mr.


                                            7
Tindle experienced as each bullet entered his body, and in the moments

immediately preceding his death, was not worth the amount the jury awarded.”

Dist. Ct. Dkt. No. 164 at 14. These conclusions are not an abuse of discretion.2

      Finally, Mateu argues that the district court erred when it excluded from the

excessive force phase of trial evidence that Tindle brought the gun to the scene and

fired it twice, shooting Newton, in the minutes before Mateu arrived. The district

court held that the evidence was not relevant because Mateu was unaware of those

facts at the time he used force, see Glenn v. Washington County, 673 F.3d 864, 873




      2
         Mateu’s comparison of the excessive force damage award to the negligence
damage award is unpersuasive. The losses being compensated, the relevant
instructions to the jury, and the way in which the damages were calculated in the
first and second phases of the trial were so dissimilar as to make a quantitative
comparison uninformative. Nor does the fact that juries have awarded substantially
less in other police shooting cases suggest an abuse of discretion. The assessment
of pain and suffering is subjective, and another jury’s award, based on different
facts and evidence, does not invalidate this jury’s award. This jury considered
video evidence of the shooting, showing Tindle’s reaction thereto, his continuing
attempts to comply with Mateu’s orders even after being shot, the cessation of
voluntary movement, and the moment of death. The jury had a close and intimate
view of Tindle’s death, pain, and suffering in this case. That there are excessive
force cases in which the damages awarded are both higher and lower than that at
issue here does not mean that the jury’s unanimous verdict is “clearly unsupported
by the evidence . . . or shocking to the conscience.” Brady v. Gebbie, 859 F.2d
1543, 1557 (9th Cir. 1988) (internal quotation marks omitted).




                                         8
n.8 (9th Cir. 2011), and that any probative value of the evidence was outweighed

by its prejudicial effect.

       We afford broad discretion to a district court’s evidentiary rulings. To
       reverse such a ruling, we must find that the district court abused its
       discretion and that the error was prejudicial. A reviewing court should
       find prejudice only if it concludes that, more probably than not, the
       lower court’s error tainted the verdict. A new trial is only warranted
       when an erroneous evidentiary ruling substantially prejudiced a party.

Harper v. City of Los Angeles, 533 F.3d 1010, 1030 (9th Cir. 2008) (citations and

internal quotation marks omitted). It is undisputed that Tindle and Newton were

struggling over the gun when Mateu arrived and that Mateu lost sight of the

weapon as the struggle continued. Evidence of Tindle’s earlier possession and use

of the gun would have been of little probative value in helping the jury determine

who possessed the gun at the moment Mateu opened fire. But that evidence would

have been highly prejudicial to appellees and could have confused the jury by

putting Tindle’s comparative fault at issue, even though it was not relevant to the

excessive force analysis. The district court did not abuse its discretion when it

excluded the evidence.

       AFFIRMED.




                                          9